Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garth Dahlen on 5/7/21.

The application has been amended as follows: 

At the end of claim 1, following “1:1 to 1:10” insert “, 
wherein the electrical conductivity of the functional fluid composition as determined by the method of ASTM D2624-15 with a digital conductivity meter at 170° C having a conductivity range from 1 – 200,000 pS/m is lower than essentially the same functional fluid in the absence of the one or more overbased calcium-containing detergent(s), and
the functional fluid composition has an electrical conductivity of from 80,000 pS/m to 180,000 pS/m as determined by the method of ASTM D2624-15 with a digital conductivity meter at 170° C having a conductivity range from 1 – 200,000 pS/m”

	Cancel claim 14.

	Cancel claim 15.

	In line 22 of claim 18, delete “from EMCEE Electronics”

	In line 22 of claim 18, following “having a conductivity range of 1 – 200,000 pS/m,” insert “and the electrical conductivity of the functional fluid composition as determined by the method of ASTM D2624-15 with a digital conductivity meter at 170° C having a conductivity range from 1 – 200,000 pS/m is lower than essentially the same functional fluid composition in the absence of the one or more overbased calcium-containing detergent(s),”

	Cancel claim 32.

Statement of Reasons for Allowance
The amendments filed 4/13/21, as well as the examiner’s amendments set forth above, limit the claimed composition, and composition used in the claimed method, to compositions comprising a hydrocarbyl acid phosphate and one or more overbased calcium-containing detergent(s) in a given weight ratio, where the composition has a lower electrical conductivity than essentially the same composition in the absence of the one or more overbased calcium-containing detergent(s), and wherein the composition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771